 Case 1:20-cv-22911-BB Document 1 Entered on FLSD Docket 07/14/2020 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


                    CASE NO.: ______________ CIV - _____________________



ANTONIO SISCA,

       Plaintiff,

v.

HAL MARITIME, LTD and
PRINCESS CRUISE LINES, LTD.,

      Defendant.
________________________________________/

                DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
                PURSUANT TO RULE 9 U.S.C. § 205 AND 28 U.S.C. §1441

       Defendants, HAL MARITIME, LTD (“HAL”) and PRINCESS CRUISE LINES, LTD.

(“Princess”) (collectively “Defendants”), for the purpose of removing this action from the Circuit

Court of the 11th Judicial Circuit in and for Miami-Dade County, Florida, to the United States

District Court of the Southern District of Florida, with full reservation of rights, exceptions and

defenses, respectfully represent:

       1.      Plaintiff, Antonio Sisca (“Plaintiff”), alleges he was a crewmember aboard the M/S

Ruby Princess (“Ruby Princess”). (See Complaint at ¶¶5-6, attached hereto as Exhibit 1.)

       2.      HAL is a British Virgin Islands corporation. (See Executed Employment Agreement,

attached hereto as Exhibit 2.)

       3.      Princess is a Bermuda corporation. (See Washington State Certificate of Authority,

attached hereto as Exhibit 3.)
Case 1:20-cv-22911-BB Document 1 Entered on FLSD Docket 07/14/2020 Page 2 of 6



Plaintiff executed an Employment Agreement with HAL that provided notice of an arbitration

agreement. (See Executed Employment Agreement, Ex. 2.)

       4.      Pursuant to that agreement, Plaintiff agreed that he would arbitrate any disputes

arising out of his employment in Italy, which is his country of citizenship. (See Seagoing

Employment Agreement – Terms and Conditions, May 1, 2019 Version, (“SEA”) at Article 18B,

attached hereto as Exhibit 4.)

       5.      Plaintiff agreed that he was bound by the terms and conditions set forth in the SEA.

(See Executed Employment Agreement, Ex. 2.). Plaintiff expressly acknowledged that he read the

Arbitration Provision contained in the Terms and Conditions. (See Id.) The page of the Employment

Agreement executed by Plaintiff states:

       THE TERMS AND CONDITIONS ATTACHED HERETO (MAY 1, 2019
       VERSION) APPLY TO, AND ARE AN INTEGRAL PART OF, THIS
       AGREEMENT. BY SIGNING BELOW, YOU ACKNOWLEDGE THAT YOU
       HAVE BEEN AFFORDED THE OPPORTUNITY TO REVIEW THE TERMS
       AND CONDITIONS WHICH SHALL BE SENT TO YOU IN EMAIL AND/OR
       OTHERWISE AVAILABLE FOR YOU TO ACCESS ON EFLEET, THE
       COMPANY’S INTRANET SYSTEM (UNDER HUMAN RESOURCES). YOU
       SPECIFICALLY ACKNOWLEDGE THAT YOU HAVE READ AND AGREE
       TO THE ARBITRATION PROVISION CONTAINED IN ARTICLE 18B AND
       THE PRIVACY NOTICE/ACKNOWLEDGEMENT CONTAINED IN ARTICLE
       20 OF THE TERMS AND CONDITIONS. YOU FURTHER ACKNOLEDGE AND
       AGREE THAT: (1) YOU HAVE BEEN AFFORDED AN OPPORTUNITY TO
       SEEK ADVICE ON THIS AGREEMENT BEFORE SIGNING IT; (2) YOU HAVE
       RECEIVED THIS AGREEMENT IN PRINTED OR ELECTRONIC FORM; (3) AN
       ELECTRONIC SCAN, COPY OR FACSIMILE OF THIS AGREEMENT AND ITS
       ATTACHMENTS SHALL BE AS VALID AS THE ORIGINAL; (4) YOU HAVE
       RECEIVED A FULL COPY OF THIS AGREEMENT CONSISTING OF THIS
       PAGE PLUS THE ATTACHED 17-PAGE TERMS AND CONDITIONS; AND (5)
       COMPANY’S RETENTION OF THIS AGREEMENT IN PAPER OR
       ELECTRONIC FORM IS DEEMED CONCLUSIVE AND IRREFUTABLE
       EVIDENCE THAT YOU HAVE RECEIVED AND SIGNED THIS AGREEMENT.

(See Executed Employment Agreement, Ex. 2.) (emphasis added).

       6.      By executing the Employment Agreement, Plaintiff agreed to the terms and

conditions contained therein and in the attached SEA, including its arbitration provision. Plaintiff


                                                 2
Case 1:20-cv-22911-BB Document 1 Entered on FLSD Docket 07/14/2020 Page 3 of 6



agreed he would arbitrate any disputes in Italy. (See Exhibits 2 and 4, collectively the “Employment

Agreement.”)

       7.      Article 18B of the Employment Agreement is entitled “Arbitration” and states as

follows:

       Any disputes whatsoever relating to or in any way arising out of this Agreement or
       your service on board a ship, including but not limited to wage disputes, property
       damage, personal injury, death or any other claim, shall be governed exclusively by
       the laws specified in the applicable Collective Bargaining Agreement or government-
       mandated contract. In the absence of any such Agreement or specification, such
       disputes shall be governed in all respects by the Laws of the British Virgin Islands.
       You hereby agree, on behalf of yourself and your successors, assigns, heirs,
       dependents or representatives, that any disputes shall be arbitrated, if at all,
       exclusively according to the terms specified in any applicable Collective Bargaining
       Agreement or government-mandated contract. In the absence of such Agreement,
       terms or contract, all such disputes no matter how described, pleaded or styled,
       shall be resolved by binding arbitration pursuant to the United Nations
       Convention on the Recognition and Enforcement of Foreign Arbitral Awards
       (New York 1958), 21 U.S.T. 2517, 330 U.N.T.S. 3, 1970 U.S.T. LEXIS 115,
       exclusively in your country of citizenship or, if your home country is not a party
       to the Convention, then in Seattle, Washington.

(See SEA, Ex. 4, Article 18B) (emphasis in original.)

       8.      Plaintiff claims that on or about April 23, 2020, he fell and suffered personal injury

while assisting another crewmember who became seasick. (See Complaint at ¶ 14, Ex. 1.)

       9.      On or about June 22, 2020 Plaintiff filed suit in the Circuit Court for the 11th Judicial

Circuit in and for Miami-Dade County, Florida. The action was originally entitled Antonio Sisca v.

HAL Maritime, Ltd and Princess Cruise Lines, Ltd. (Corp.), case number 2020-013113-CA-01.

Plaintiff’ Complaint alleges Negligence against HAL (Count I), Negligent Failure To Provide

Prompt and Adequate Medical Treatment against HAL (Count II), Failure To Provide Maintenance

and Cure against HAL (Count III), Failure To Provide Maintenance and Cure against Princess (Count

IV), Unseaworthiness against Princess (Count V), and Negligence against Princess (Count VI). (See

generally Complaint, Ex. 1.)



                                                  3
Case 1:20-cv-22911-BB Document 1 Entered on FLSD Docket 07/14/2020 Page 4 of 6



       10.     On or about June 24, 2020 Plaintiff served HAL with the Complaint. (See Proof of

Service, attached hereto as Exhibit 5).

       11.     On or about June 24, 2020 Plaintiff served Princess with the Complaint. (See Proof

of Service, attached hereto as Exhibit 6).

       12.     Plaintiff’s claims must be submitted to arbitration. Plaintiff agreed that “[a]ny

disputes whatsoever relating to or in any way arising out of this Agreement or [his] service on board

a ship, including but not limited to wage disputes, property damage, personal injury, death or any

other claim, … no matter how described, pleaded or styled, shall be resolved by binding

arbitration pursuant to the United Nations Convention on the Recognition and Enforcement

of Foreign Arbitral Awards (New York 1958), 21 U.S.T. 2517, 330 U.N.T.S. 3, 1970 U.S.T.

LEXIS 115, exclusively in [his] country of citizenship…” (See SEA, Ex. 4, Article 18B)

(emphasis in original.) The claims asserted against Defendants clearly fall within the agreement to

arbitrate made between the parties.

       13.      Pursuant to the terms and conditions of Plaintiff’s Employment Agreement, the

parties are mandated to submit the dispute to arbitration in Italy. Accordingly, both at the time the

lawsuit was filed in State Court and at the time of the present removal, this dispute is subject to

mandatory arbitration in Italy.

       14.     Plaintiff’s Employment Agreement and the foreign arbitration are subject to the

provisions of The Convention of the Recognition and Enforcement of Foreign Arbitral Awards

(hereinafter the “Convention”), and therefore the Convention and its enabling legislation are

controlling pursuant to 9 U.S.C. §201 et seq.

       15.     The United States has implemented the Convention, through the enactment of 9

U.S.C. §§ 201-208.




                                                 4
Case 1:20-cv-22911-BB Document 1 Entered on FLSD Docket 07/14/2020 Page 5 of 6



       16.     Accordingly, this Court has subject matter jurisdiction by virtue of 28 U.S.C §1331,

28 U.S.C. §1333, and 9 U.S.C. §202 et seq.

       17.     This Court has removal jurisdiction pursuant to 9 U.S.C. §202 et seq. and, to the extent

applicable, 28 U.S.C. §1441. See 9 U.S.C. § 205 (“Where the subject matter of an action … pending

in a State court relates to an arbitration agreement … under the Convention, the defendant … may

… remove such action….”)); see also Bautista v. Star Cruises, 396 F.3d 1289, 1292-93 (11th Cir.

2005) (affirming removal under the Convention and compelling arbitration); Lindo v. NCL

(Bahamas) Ltd., 652 F.3d 1257 (11th Cir. 2011) (same).

       18.     Defendants’ Notice of Removal is timely and properly filed pursuant to 9 U.S.C. §202

– §205, which allows removal of such claims at any time before trial.

       19.     Upon filing of this Notice of Removal, Defendants will promptly give written notice

thereof to Plaintiff, through his attorneys of record, and the Clerk of the Circuit Court for the 11th

Judicial Circuit in and for Miami-Dade County, Florida. (See copy of Notice to be filed with the

State Court attached hereto as Exhibit 7.)

       20.     Pursuant to 28 U.S.C. §1446(a), a copy of all process, pleadings, and orders served

on Princess are attached hereto as Composite Exhibit 8.

       WHEREFORE, Defendants, HAL Maritime, Ltd and Princess Cruise Lines, Ltd.,

respectfully move that the Notice of Removal be accepted as good and sufficient as required by law,

and that the aforesaid action, case number 2020-013113-CA-01on the docket of the Court for the

11th Judicial Circuit in and for Miami-Dade County, Florida, be removed from that court to the

United State District Court for the Southern District of Florida, and that this Court assume full and

complete jurisdiction thereof and issue all necessary orders and grant all general equitable relief to

which Defendants are entitled.

Dated: July 14, 2020


                                                  5
Case 1:20-cv-22911-BB Document 1 Entered on FLSD Docket 07/14/2020 Page 6 of 6



       Miami, Florida

                                   MALTZMAN & PARTNERS, P.A.

                            By:     /s/ Steve Holman
                                   Jeffrey B. Maltzman, Esq.
                                   Florida Bar No. 0048860
                                   jeffreym@maltzmanpartners.com
                                   Steve Holman, Esq.
                                   Florida Bar No. 547840
                                   steveh@maltzmanpartners.com
                                   Coral Gables, FL 33134
                                   Tel: 305-779-5665 / Fax: 305-779-5664
                                   Attorneys for Defendant HAL Martimime, LTD and Princess
                                   Cruise Lines, LTD



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was sent via Electronic

Mail to: Julio J. Ayala, Esq., crewesq@crewadvocacy.com, Crewmember & Maritime Advocacy

Center, PA 113 Almeria Avenue, Coral Gables, FL 33134, this 14th day of July, 2020.


                                   By:      /s/ Steve Holman
                                           Steve Holman, Esq.
                                           Florida Bar No. 547840
                                           steveh@maltzmanpartners.com




                                               6
